DETAILED ACTION
                 Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-19 and 22-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-5, and 7-11 of U.S. Patent No. 10,542,913. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘913 anticipates the subject matter in the instant claims. Claim 15 recites a method for motion tracking of a subject in medical brain imaging with magnetic resonance imaging (preamble, encompassed by claim 1 of ‘913), the method comprising providing a light projector and a first camera (providing a light projector and a first camera; encompassed by claim 1 of ‘913); projecting a first patter sequence onto a surface region of the subject with the light projector (projecting step; encompassed by claim 1 of ‘913), the surface region at least partly covering a nasal region of the subject, wherein the subject is positioned in a scanner borehole of an MR scanner, the first pattern sequence comprising a first primary pattern (projecting step; encompassed by claim 1 of ‘913); detecting the projected first pattern sequence with the first camera (detecting step; encompassed by claim 1 of ‘913); and determining motion tracking parameters based on the first pattern sequence and the detected first pattern sequence (determining motion tracking parameters step; encompassed by claim 1), wherein determining motion tracking parameters comprises generating a 3D point cloud representation of the surface region (generating a 3D point cloud representation step; encompassed by claim 1); sending the motion tracking parameters to the MR scanner or a control unit for motion correction of scanning images (encompassed by claim 7 of ‘913). Claim 16 is encompassed by claim 1 of ‘913. Claim 17 is encompassed by claim 5 of ‘913. Claim 18 is encompassed by claim 3 of ‘913. Claim 19 is encompassed by claim 4 of ‘913. Claim 22 is encompassed by claims 1 and 10 of ‘913. Claim 23 is encompassed by claim 11 of ‘913. Claim 24 is encompassed by claim 7 of ‘913. Claim 25 is encompassed by claim 7 of ‘913. Claim 26 is encompassed by claim 1 of ‘913. Claim 27 is encompassed by claim 1 of ‘913. Claim 28 is encompassed by claim 8 of ‘913. Claim 29 is encompassed by claim 9 of ‘913. With respect to claims 30-31, although ‘913 does not claim the apparatus, it would have been obvious to one of ordinary skill in the art for the apparatus to comprise of a control unit, a light projector, a camera, and memory in order to perform the method. Claims 32-33 are encompassed by claim 7 of ‘913. Claim 34 is encompassed by claim 8-9 of ‘913.
Response to Arguments
Applicant's arguments filed 5/17/2022 have been fully considered but they are not persuasive.
The Examiner notes that the double patenting rejection stands as the terminal disclaimer has been omitted from the response.
Applicant’s arguments, see pages 7-9, filed 5/17/2022, with respect to claims 30-34 have been fully considered and are persuasive.  The rejection of claims 30-34 has been withdrawn. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609. The examiner can normally be reached M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUONG/Primary Examiner, Art Unit 3793